              Case 1:18-cv-02718-RDM Document 49 Filed 01/04/19 Page 1 of 2



                      Case l:18-cv-02718-RDM Document 43 Filed 12/19/18 Page 1 of 1
AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      United States District Court
                                                                         for the
                                                             District of Columbia


  O.A., K.S., A.V., G.Z., D.S., C.A., D.R.. P.R., G.R.



                            Plaintifffs)
                                V.                                                 Civil Action No. 1:18-cv-2718-RDM

 President Donald J. Trump, Acting Attorney General
   Matthew G. Whitaker, DHS Secretary Kirstjen M.
 Nielsen, USCIS Director Lee Francis Cissna, USCIS
         Asylum Division Chief John Lafferty
                           Defe)idant(s)


                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name ami address) Jessie K. Liu, United States Attorney for the District of Columbia
                                   501 Third Street N.W.
                                   Attn: Daniel F. Van Florn, Chief of Civil Division
                                   Washington, D.C. 20530




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the^Unitgd^tates described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Thomas G. Hentoff
                                 Williams & Connolly LLP
                                 725 Twelfth St. NW
                                 Washington, D.C. 20005



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                         C.AR1CT & Ba.
                                                                                      ANGELA D. CAESAR. CLERK OF COURT


Date:              12/19/2018                                                          /s/ T. Davis
                                                                                                Signature of Clerk or Deputy Clerk



                                                             OF COV
AO 440 (Rev. 06/12) SummonsCase
                            in a Civil1:18-cv-02718-RDM
                                       Action (Page 2)         Document 49 Filed 01/04/19 Page 2 of 2
Civil Action No.     1:128-cv-2718-RDM

                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (i))

        This summons for (name of individual and title, ifany) Jessie K. Liu, U.S. Attorney for the District of Columbia
was received by me on (i/a/e;     12/24/2018_____________ .

        □ I personally served the summons on the individual at (place)
                                                                               on (date)                          ;or

        □ I left the summons at the individual’s residence or usual place of abode with (name)
                                       ,                      , a person of suitable age and discretion who resides there,
        on (date) ______________________    , and mailed a copy to the individual’s last known address; or
                                                               Reginald Rowan, Legal Assistant
        ISI I served the summons on (name of individual) 501 Third Street, N.W., Washington, DC 20530                      . who is

         designated by law to accept service of process on behalf of (name of organization)
        Jessie K. Liu, U.S. Attorney for the District of Columbia              on (date)   12/28/2018 3:24 PM       , or


        □ I returned the summons unexecuted because                                                                            ;or

            Other (specify):




         My fees are $                      for travel and $                    for services, for a total of $


         I declare under penalty of perjury that this information is true.


Date:   12/28/2018
                                                                                      Server’s signature

                                                                                Nina Lew, Process Server
                                                                                    Printed name and title




                                                                    P.O. Box 18647, Washington, DC 20036
                                                                                       Server's address

 Additional information regarding attempted service, etc:
     Reginald Rowan Gender: Female                 Race/Skin: Africian American        Age; 40 yrs. old            Weight: 180 lbs.
             Height: 5'8"  Hair: Black             Glasses: Yes Other:
     Documents Served: Summons and Amended Class Action Complaint for Declaratory and Injunctive Relief
